Case 2:20-cv-02629-GW-JPR Document 35 Filed 12/07/20 Page 1 of 1 Page ID #:111



    1

    2
                                                                            JS-6
    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11    BRETT DESALVO,                          Case No. CV 20-2629-GW-JPRx

   12                       Plaintiff,

   13          v.                                  ORDER TO DISMISS WITH
                                                   PREJUDICE
   14    RED ROBIN INTERNATIONAL,
         INC., et al.,
   15
                            Defendants.
   16

   17

   18
              Based upon the Notice of Dismissal filed on December 4, 2020, it is hereby
   19
        ORDERED that this action is dismissed with prejudice in its entirety. Each party
   20
        will bear its own attorneys’ fees and expenses.
   21
              IT IS SO ORDERED.
   22

   23
        Dated: December 7, 2020
   24
                                              _________________________________
   25
                                              HON. GEORGE H. WU,
   26                                         UNITED STATES DISTRICT JUDGE
   27

   28
